FAIRCHILD, Chief Judge,
dissenting in part.
The Legislature has placed the residents of the special service districts in at least three different classes for the purpose of selecting the governing bodies for the districts. One class (which I will designate A) consists of residents of councilmanic districts wholly within the coterminous special service districts. Each member of Class A has a voice, equal with every other resident of his councilmanic district, in selecting one member (Viso) of the governing bodies. The voice of a member of Class A in this selection is not subject to any dilution by sharing it with residents of an area outside the special service districts, and thus not having the same interest in its affairs.
A member of Class A also has a voice in selecting an additional four members (Vs) of the governing bodies, but he shares this voice with all other residents of Marion County. Although he and his fellow residents of the special service districts comprise 60% of that electorate, it seems clear to me that the 40% who do not reside in the special service districts, and who thus do not have the same interest in its affairs, produce a substantial dilution of the voting power of the residents of the special service districts.
The impact of this dilution is dramatically illustrated by the 1975 election returns. In the election for the four councilmen at large, the four candidates who received approximately 58% of the vote in the special service districts were not elected because they lost the other areas of the county by a larger margin than they carried the special service districts. Thus one-fifth of the governing bodies represents a point of view contrary to that of a majority of the voters of the special service districts.
A second class of residents of the special service districts (which I will designate B) consists of residents of councilmanic districts partly outside the special service districts, but with 50% of their residents within. Each member of Class B has a voice equal with every other resident of his coun-cilmanie district, in selecting one member (V20) of the governing bodies. He shares that voice, however, with residents of an area outside the special service districts and thus not having the same interest in its affairs. Because of this dilution, members of Class B have a presumably less effective voice in the election of their respective members of the governing body elected by districts than do members of Class A. A member of Class B also has a voice in selecting the additional four members-at-large. In this respect his voice is equal to that of each member of Class A and C, but subject to the same dilution.
A third class of residents of the special service districts (which I will designate C) *40consists of residents of councilmanic districts partly outside the special service districts, and with less than 50% of their residents within. Although a member of Class C has a voice in selecting one member of the council of Uni-Gov, that member does not sit on the governing bodies of the special service districts. Thus a member of Class C has no voice corresponding to the voice of members of Class A and B in electing a member of the governing bodies from a councilmanic district. A member of Class C does have a voice in selecting the four members-at-large. In this respect his voice is equal to that of each member of Class A and B, but subject to the same dilution.
Clearly the system of selection of the governing bodies of the special service districts is fraught with unjustified classification of residents of the districts and inequality of representation. We do not have before us a simple mechanism which could be claimed to afford representation to the overall government in recognition of some relationship it has to the problems and decisions of the special service districts, whatever might be the proper result if that were the case.
The three plaintiffs are shown to be residents of the special service districts. The record does not show whether they are members of Class A, B, or C. In the present posture of the case the challenge is directed solely at the participation of the four members-at-large in the governing bodies of the special service districts. If the plaintiffs are all members of Class A, there could well be argument as to their standing to challenge the structure from the point of view of a member of Class B or C.
Moreover, one of the problems inherent in the relief granted by the district court, excluding the four councilmen-at-large from the governing bodies of the special service districts, is that it destroys any possible voice on those boards of members of Class C. Arguably affirmance of that relief would be inappropriate because it exacerbates one problem while seemingly correcting another. The various aspects of inequality of the system are so interdependent that if a court is to deal with any, it arguably must deal with all.
In any event, since the system denies equal protection in several aspects, I am unable to join in validating the system upon the principle that the council member-at-large device is a recognition and reasonable accommodation of the interests of residents of the overall municipality in the affairs of the special service districts, or a valid response to the need for flexibility in local government.